Citation Nr: 1201613	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a herniated disc in the cervical spine.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to July 2004. 

This matter is on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

Throughout the course of the appeal, a cervical spine disability has been characterized by pain and limited range of motion; however, forward flexion of the cervical spine limited to 15 degrees or less, favorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a herniated disc in the cervical spine have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5242, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted private treatment records that are relevant to the claim on appeal.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA examinations relevant to the issue on appeal were obtained in September 2007 and May 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that these examinations are adequate for adjudication purposes.  The examiners reviewed the Veteran's claims folder and medical records, and also elicited statements from the Veteran himself regarding his disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Recognition is also given to the fact that these VA examinations are now over four years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since these VA examinations, and he has not contended otherwise.

Also, although the Veteran complained at his VA examination in September 2007 of experiencing flare-up pain, the Board concludes that the duration of his flare-up pain was too short in order to reasonably schedule him for a new examination during a flare-up condition.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Indeed, as will be discussed in greater detail below, the Veteran's complaints of pain and functional loss due to pain and pain on flare-up have been duly considered by the Board as well as the VA examiner.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims has held that the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran is currently rated at 20 percent for his cervical spine disorder under the general rating formula specified in 38 C.F.R. § 4.71a.  In order to warrant a disability rating in excess of 20 percent under this formula, the evidence must show: 
* forward flexion of the cervical spine to 15 degrees or less (30 percent);
* favorable ankylosis of the entire cervical spine (30 percent); or
* incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See Plate V, 38 C.F.R. § 4.71a.

Here, a rating in excess of 20 percent is not warranted.  First, the evidence does not indicate that the forward flexion in his cervical spine is 15 degrees or less.  Specifically, at his VA examination in September 2007, the Veteran exhibited 30 degrees of forward flexion, although it was further limited to 25 degrees due to pain.  While his ranges of motion in extension, lateral flexion and bilateral rotation were less than normal, there is simply no basis for assigning a higher (30 percent) rating.  The totality of the evidence is step with the assigned 20 percent rating.  Moreover, since the time the Veteran began receiving treatment for neck symptoms in 2004, he has never exhibited a forward flexion less than 25 degrees.  Therefore, an increased rating is not warranted on this basis.  

Similarly, the evidence has not indicated favorable ankylosis of the cervical spine.  In addition to the ranges of motion he exhibited at his September 2007 VA examination, as was noted above, his head was in a normal position and the spine was symmetrical in appearance.  The absence of ankylosis was specifically observed.  Therefore, an increased rating is not warranted on this basis.  

Finally, the evidence does not show the presence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. As was noted above, while the Veteran has complained of pain in his neck, the evidence does not indicate that such pain had been to the point where it would have warranted prescribed periods of bed rest or treatment by a physician.  In fact, at the September 2007 VA examination, a history of such incapacitating episodes was specifically not observed.  Therefore, such an increased rating is not warranted on this basis.

In considering these rating criteria, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 20 percent rating already assigned.  

Specifically, at the time of the September 2007 VA examination, the examiner observed the extent to which the Veteran's range of motion was additionally limited by pain.  Moreover, the examiner specifically quantified the amount of range of motion that is incurred due to fatigue, lack of endurance, or incoordination.  He noted that flexion was to 30 degrees but limited to 25 degrees due to pain.  The examiner also described the impact this disorder would have on certain activities.  However, the effect was moderate for only vigorous activities such as exercise, sports and recreation, and mild for all other activities to include feeding, bathing, grooming and dressing would have little to no adverse effect.  Put another way, the effect of this symptomatology is contemplated in the currently assigned 20 percent disability evaluation.

In accordance with 38 C.F.R. § 4.71(a), the Board has also considered whether a separate evaluation is warranted for any associated neurological abnormality.  However, a separate evaluation is not warranted due to either his cervical spine disabilities, as neurological abnormalities to a compensable level have not been shown.

The evidence does indicate that the Veteran has complained of neurological symptomatology in his hands.  Specifically, at the VA examination in September 2007, the Veteran's complained of neck pain with a numbness sensation in his left upper extremity.  However, motor strength and sensory functioning were completely normal in both upper extremities.   Moreover, an electrodiagnostic evaluation performed that same month was normal.

The Board notes that the Veteran continued to experience numbness in the upper extremities, as he submitted a claim seeking service connection for this disorder in December 2007.  However, an evaluation in March 2008 and a VA examination in May 2008 both diagnosed carpal tunnel syndrome rather than neuralgia related to his spine disability.   Most notably, the VA examiner pointed out that the Veteran's symptoms were not related to his cervical spine disorder, and explained that carpal tunnel syndrome and neurological abnormalities resulting from cervical spine disabilities have "different anatomical locations without interconnections" as well as pathophysiological mechanisms.  Specifically, he continued, one results from mechanical nerve entrapment at the wrist as opposed to entrapment at the spine.  

The Board does note that a VA physician who has treated the Veteran on an outpatient basis stated in August 2008 that the Veteran has cervicalgia and appeared to indicate that it is related to his cervical spine disability, which would contradict the statements made by the VA examiner in May 2008.  Where there is conflicting evidence, the Board must assess the credibility and weight to be given the evidence, and may appropriately favor the statements of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this case, the Board finds the VA examiner's statements more probative, as they are supported by an adequate reasons and basis, to include his discussion of the different pathophysiological mechanisms for carpal tunnel syndrome and cervical spine based neuralgia.  

In contrast, the physician's statement from August 2008 was not accompanied by any analysis in support.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Thus, the Board favors the VA examiner's statement that the Veteran's neurological symptoms in his upper extremities are not related to his service-connected cervical spine disorder.  Therefore, as no neurological disorders that are related to the Veteran's cervical spine disability have been shown, a separate evaluation is not warranted on this basis.
  
The Board has also considered the Veteran's statements that his disability is worse than the 20 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of a cervical spine disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's cervical spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's cervical spine symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's cervical spine disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  To the contrary, at his May 2008 VA examination, he stated that he was currently employed as a police officer.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

An initial rating in excess of 20 percent for a herniated disc in the cervical spine is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


